DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.


Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 1, 8, and 15. 


 Claim Analysis Under 35 USC § 101
Claim 8 is a system claim but also seeks "computer storage medium" and applicant's specification support for said “computer storage medium” is being limited to a statutory embodiment (See, Specification Para 0076); therefore, rejection under 35 USC § 101 is obviated.


Allowable Subject Matter
Claims 1-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15:
The primary prior art applied in the Final Office action Chen et al. (U.S. 2018/0307537 A1) discloses:
“Instantiating containers with a unified data volume is disclosed. For example, a host includes a first memory, and an orchestrator requests a persistent storage to be provisioned in a second memory located across a network from the host based an image file and/or metadata associated with the image file. The persistent storage is mounted to the host. The image file is copied to the first memory as a lower system layer of an isolated guest based on the image file, where the lower system layer is write protected. An upper system layer is constructed in the first persistent storage based on the image file” (Abstract).

The secondary prior art used in the final office action Wang et al. (U.S. 2018/0196680 A1) discloses configuration policy of a container, where the configuration policy includes an autoscaling policy or a replication control policy for the container (Para 0030). 

A previously cited prior art Suarez et al. (U.S. 2017/0177877 A1) discloses:
“A request to a scan a software image for specified criteria is received, the software image comprising layers stored in a first data store. Metadata in a second 

A newly found prior art Gupta et al. (U.S. 2018/0349610 A1) discloses “…Techniques may also protect against the compromise and manipulation of containerized application images in cloud data centers (e.g., via container confidentiality and container image measurement and encryption). Techniques may also provide the ability to check and enforce options in a trusted manner during container launch to improve runtime security of other containers (e.g., limiting privileges of possibly malicious application containers)…” (Para 0018). 

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 8, and 15 “...receiving a request to store content from an application executing within the software container; 
determining if the content includes malicious content; 
selectively persisting the malicious content to the first data store, and selectively persisting non-malicious content to the second data store; 
responsive to the end of the first access to the software container;
deleting the first data stored in the first data store; and
persisting the second data stored in the second data store…” along with other limitations independent claims 1, 8, and 15.
For this reason, the specific claim limitations recited in the independent claims 1, 8, and 15 taken as whole are allowed.
The dependent claims 2-7, 9-14 and 16-20 which are dependent on the above independent claims 1, 8, and 15 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498